         Case 1:20-cv-05773-MKV-SDA Document 13 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                12/01/2020
    Kathryn Louise Davis,

                                     Plaintiff,
                                                                  1:20-cv-05773 (MKV) (SDA)
                       -against-
                                                                  ORDER
    Commissioner of Social Security,

                                     Defendant.


STEWART D. AARON, United States Magistrate Judge:

          In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, a United

States Magistrate Judge is available to conduct all proceedings in this case, including but not

limited to any decisions on motions, any jury or nonjury trial, and/or the entry of a final judgment.

An appeal from a judgment entered by a Magistrate Judge, if any, is taken directly to the United

States Court of Appeals in the same manner as an appeal from any other judgment of this district

court.

          Exercise of jurisdiction by a Magistrate Judge is permitted only if all parties voluntarily

consent. To determine whether the parties wish to voluntarily consent, the plaintiff is directed

to transmit to defendant’s attorney on or before Tuesday, December 15, 2020, a copy of a

consent form 1 bearing either (1) a signature indicating consent to the Magistrate Judge

conducting all proceedings in this matter or (2) a notation that the plaintiff does not consent.

          On or before December 22, 2020, defense counsel is directed to contact the Deputy Clerk

Katherine Lopez by email at Aaron_NYSDchambers@nysd.uscourts.gov. Defendant’s counsel



1
    The form can be found at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf.
      Case 1:20-cv-05773-MKV-SDA Document 13 Filed 12/01/20 Page 2 of 2




shall inform the Deputy Clerk whether all parties have consented to the Magistrate Judge

conducting the proceedings in this matter. If any party has not consented, counsel for the

defendant shall not inform the clerk which of the parties have not consented but shall merely

state that there has not been consent by all parties.

       In the event that both parties have consented, counsel shall send by email the fully

executed form to judgments@nysd.uscourts.gov.

       This Order is not intended to interfere with the parties’ right to have a trial and/or any

other dispositive proceedings before a United States District Judge. The parties are free to

withhold their consent without adverse substantive consequences, although this will prevent the

Court’s jurisdiction from being exercised by a United States Magistrate Judge. If any party

withholds consent, the identity of the parties consenting or withholding consent shall not be

communicated to any Magistrate Judge or District Judge to whom the case has been assigned.

SO ORDERED.

DATED:         New York, New York
               December 1, 2020

                                                        ______________________________
                                                        STEWART D. AARON
                                                        United States Magistrate Judge




                                                2
